IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                    Assigned on Briefs April 8, 2013

                                         IN RE JAKAEHA A. L.,1
                                                 ET AL.


                      Appeal from the Juvenile Court for Knox County
                          No. 127909    Timothy E. Irwin, Judge


                     No. E2012-02272-COA-R3-PT - Filed June 18, 2013


This is a parental rights termination appeal. The Department of Children’s Services
petitioned to terminate the parental rights of the mother2 to her daughters, ages three and one.
The ground alleged was severe child abuse against a half sibling for which the mother was
sentenced to more than two years imprisonment. After conducting a hearing, the trial court
terminated the mother’s parental rights pursuant to Tennessee Code Annotated section 36-1-
113(g)(4) and (5) upon finding that termination was in the best interest of the children. The
mother appeals. We affirm.

         Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                              Affirmed; Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the Court, in which C HARLES D. S USANO,
J R., P.J., and T HOMAS R. F RIERSON, II, J., joined.

Meghan A. King, Knoxville, Tennessee, for the appellant, Ebony C. L.

Robert E. Cooper, Jr., Attorney General & Reporter, and Marcie E. Greene, Assistant
Attorney General, Nashville, Tennessee, for the appellee, State of Tennessee, Department
of Children’s Services.

John W. Stephenson, Knoxville, Tennessee, Guardian ad Litem.



        1
          This court has a policy of protecting the identity of children in parental rights termination cases by
initializing the last names of the parties.
        2
            The birth certificates for these children do not reflect the name(s) of the father(s).
                                             OPINION

                                       I. BACKGROUND

       On June 6, 1996, Deja M. L. died from shaken baby syndrome. Deja was
approximately five months old at the time of her death. Her injuries included brain damage,
a broken left leg, a broken rib, and bruising all over her back. Her mother, Ebony C. L.
(“Mother”) and Deja’s father were indicted for aggravated child abuse, first degree murder,
and felony murder. Although Mother initially blamed her mother (“Grandmother”) and then
Deja’s father for the abuse, she eventually confessed to shaking Deja on the night of the
child’s death. On October 28, 1998, in Shelby County Criminal Court, Mother pled guilty
to aggravated child abuse and voluntary manslaughter and was sentenced to twelve years
imprisonment. Upon her release in 2006, Mother moved to Knoxville. On April 28, 2010,
Mother gave birth to another daughter, Jakaeha A. L. (“Jakaeha”).

       In 2011, Valencia Scott, Mother’s aunt, filed a petition for custody of Jakaeha. Ms.
Scott alleged that she had been and continued to be Jakaeha’s primary caretaker. A guardian
ad litem was appointed for Jakaeha and a dependency and neglect petition was filed. The
Department of Children’s Services (“DCS”) determined that Jakaeha had been living in Ms.
Scott’s custody for a lengthy period of time. In November 2011, the trial court adjudicated
Jakaeha dependent and neglected and placed her in DCS’ custody. The court based its
finding on Mother’s previous convictions for child abuse and her lack of the necessary
resources to care for Jakaeha. At that time, Mother was unemployed, did not have any
financial resources, and did not have stable housing.

        DCS unsuccessfully attempted to place Jakaeha with relatives – Ms. Scott, a family
friend, and a cousin all filed unsuccessful petitions for custody.3 DCS concluded it could not
place Jakaeha with Grandmother because she had a previous felony conviction for armed
robbery and because Mother lived in that home. On February 22, 2012, the petition to
terminate Mother’s parental rights to Jakaeha was filed.

       A little over a month later, on March 30, 2012, Mother gave birth to Armani S. L.
(“Armani”) (with Jakaeha, collectively “the Children”). Due to Mother’s continued
involvement with DCS and her previous abuse conviction, the trial court immediately found
Armani to be dependent and neglected and placed her in the same foster home as Jakaeha.
The petition to terminate Mother’s parental rights to Armani was filed on May 24, 2012.



       3
         The record reflects “there are very high levels of conflict between family members, as well as
frequent accusations of severe psychological and social dysfunction across family members.”

                                                  -2-
       Jakaeha was very sick when she was initially placed in foster care. She exhibited
extreme mood swings and aggressive behaviors that raised concerns about whether she had
been exposed to violence while living with Mother. One example cited was that Jakaeha
pretended to stab her baby doll with the silverware and plastic knives from her play kitchen.
Other worries were that Jakaeha may have had attachment or sensory issues. To address
these matters, DCS arranged for Jakaeha to be evaluated for any developmental delays and
to begin play therapy.

        During an August 2012 psychological evaluation with Dr. James F. Murray, Mother
denied responsibility for Deja’s death and related that unfair circumstances necessitated her
entering a guilty plea. She reported that Grandmother had emotionally, physically, verbally,
and sexually abused her when she was a child. She indicated that Grandmother’s boyfriend
raped her. She also stated that Grandmother uses drugs and alcohol and cannot care for
herself – she admitted having no place else to go but Grandmother’s home where a great deal
of fighting and arguing occurs. Grandmother however denied all of Mother’s accusations
and testified that her daughter had lied during the psychological evaluation. Dr. Murray
concluded that Mother displayed “significant signs of major psychological disturbance in the
form of paranoia, depression, anxiety, chronically impaired social and interpersonal
functioning, and limited capacity to adequately care for herself.” He opined that these factors
reflect strongly that Mother is unable to adequately care for the needs of the Children. He
concluded it was not in the best interest of the Children to be with Mother.

         David Potter, a DCS case manager for the Children, testified that Mother had never
taken personal responsibility for Deja’s death and had done nothing to resolve her mental
health issues. He acknowledged that Mother engaged Jakaeha and often read books with her.
Mr. Potter observed that Mother had difficulty engaging both of the Children at the same
time. He testified that Mother “attends to Armani’s needs from what [he’s] observed.”
Shelee Smith, the first case manager for the Children, noted that Mother “was told before the
visits . . . that she needed to provide for the [C]hild[ren]. She needed to bring diapers. She
needed to bring food. We also let her know that she probably needed to bring toys or games
to play with Jakaeha during the visits.”

       LeighAnne Goldstine, a licensed professional counselor and clinical manager at
Foothills Care, conducted a bonding assessment. She monitored two visits between Mother
and the Children. While Mother did focus on the Children during the initial visit, in Ms.
Goldstine’s opinion she spent the second visit preoccupied with her cell phone. In the
counselor’s view, Mother was not attentive to the Children’s needs during these visits.
Despite being told to bring diapers, wipes, formula, and bottles for Armani, she did not bring
the items. She also did not bring any toys for Jakaeha, necessitating provision of playthings
by DCS.

                                              -3-
        Prior to her visits, Mother was instructed to not bring sugary foods, but at the first one,
she brought Jakaeha a chocolate-covered Honey Bun and a caffeinated soda. When Armani
started crying during the visit and the foster mother had not left diapers, Mother became very
upset and was unable to soothe the child. Ms. Goldstine ultimately had to intervene because
Armani became distraught.

        The second monitored visit, the day before the termination hearing, was scheduled to
last for six hours. Ms. Goldstine had to end it early however because Mother did not bring
formula for Armani. Mother brought a “Lunchable” snack for Jakaeha, but she gave it to her
at 10:25 and instructed her to portion it out so that it would last for the entire six-hour visit.
Mother failed to attend to Jakaeha’s diapering needs during the visit. Approximately three
hours into the visit, Ms. Goldstine inquired of Mother concerning Jakaeha’s visibly soiled
diaper. Mother stated that she had not checked the diaper because she was stressed. Further,
she told the counselor that Jakaeha would let her know if she needed to go to the bathroom.
When Mother finally checked the diaper, which was saturated with urine, she removed it and
put Jakaeha’s pants back on without another diaper or underwear.

         Throughout the second visit, Mother was texting and calling individuals in an effort
to find someone to bring her the necessary supplies. While Armani was asleep, Mother
walked to a nearby discount store and purchased newborn diapers that were too small for the
Children. When Ms. Goldstine inquired why newborn diapers had been purchased, Mother
first stated that she did not have enough money to purchase bigger diapers; she then claimed
that she had been unable to purchase any before the visit because no one told her what size
to buy. Later in the visit, when Jakaeha accidently woke Armani up, Mother again was
unable to calm her.

        Ms. Goldstine acknowledged that Mother said A-B-C’s, identified colors, named
animals, and engaged in educational activities with the Children. She witnessed, however,
behavior that indicated a lack of attachment between Mother and the Children. She noted
that when Mother entered the building, she waved at Jakaeha but then went straight to the
restroom before going directly to the desk to check in. Mother did not make eye contact with
Jakaeha when she left the restroom and did not speak to her until after she had checked in
at the desk. Ms. Goldstine observed that a mother with a good bond or attachment would
have greeted the youth immediately upon entering the building. The counselor related that
while Jakaeha appeared to know Mother and engaged with her, she managed her own time
and was not affectionate with Mother. In Ms. Goldstine’s opinion, Jakaeha did not display
the type of affection toward Mother that one would typically see from a child her age who
had an attached relationship with her parent or caregiver. She further noted that Armani’s
primary attachment was to the foster mother. She concluded that Mother presented with a
disruptive adult detachment – focuses on unresolved issues from her past, blames others, fails

                                                -4-
to take responsibility for herself or her actions, and fails to anticipate and meet the emotional
and physical needs of the Children. In Ms. Goldstine’s clinical opinion, Mother was unable
to safely and appropriately mother the Children. She opined that before Mother could
effectively bond with the Children, she would first need to accept responsibility for her
parental shortcomings and role in the Children’s removal and then enter counseling
specifically focused on her detachment disorder. Ms. Goldstine concluded that Mother
would not be able to assume a healthy attachment parenting style with the Children.

        At the time of the termination hearing, Mother denied any responsibility for the
Children’s removal and remained unable to adequately care for the Children. Despite
pleading guilty to aggravated child abuse and voluntary manslaughter in connection with
Deja’s death, Mother refused to take personal responsibility for that incident. She denied
signing the affidavit from her criminal trial admitting her culpability and claimed
Grandmother had abused Deja. She related that she accepted the plea deal only because she
faced the death penalty. According to Mother, Deja’s father had abused the child, but he
worked a plea deal that left Mother taking the blame for her daughter’s death. Mother
testified that she had “blocked out” everything that happened during that time period.

        Mother also continued to lack the necessary resources to care for the Children. She
was unemployed at the time of the termination hearing and told Ms. Goldstine that she did
not have the financial resources to provide diapers or other necessities. Mother lived with
Grandmother when Jakaeha was removed and left that residence just prior to the termination
hearing when she moved in with her boyfriend. Mother had only been with that boyfriend
for a few months and was completely dependent on him for financial and emotional support.
She would not disclose to DCS any identifying information about the boyfriend, other than
his place of employment. Significantly, the boyfriend did not want to participate in Mother’s
bonding assessment or any other proceedings regarding the Children and was reluctant to
allow Ms. Goldstine into his home for the assessment.

      At the time of the termination hearing, the Children were in a pre-adoptive home.
They were doing well in the home, and the foster parents desired to adopt them.

        On September 28, 2012, the trial court found by clear and convincing evidence that
Mother had committed severe child abuse against a half-sibling of the Children and had been
sentenced to more than two years imprisonment for that abuse. The court further found that
termination of Mother’s parental rights was in the best interest of the Children. The trial
court specifically determined that Mother had “not made such an adjustment of circumstance,
conduct, or conditions as to make it safe and in the [C]hildren’s best interest to be in her
home.” The court further noted as follows:



                                               -5-
       [Mother] has done well for a person in prison that long, but she has done well
       because she has lots of family help to take care of her. They provided at least
       enough help to keep her out of trouble . . . .

       . . . The factors the [c]ourt is asked to address here really go to the degree of
       risk. Respondent is not where she needs to be mentally. The passage of time
       alone cannot erase the events of 1996 or transform [Mother] from a mother
       who killed her child into a mother who can safely raise and nurture her child.

Mother timely filed this appeal.


                                         II. ISSUES

       The following issues were raised on appeal:

       Whether clear and convincing evidence supports the trial court’s termination
       of Mother’s parental rights to the Children pursuant to Tennessee Code
       Annotated section 36-1-113(g)(4) and (5).

       Whether clear and convincing evidence supports the Juvenile Court’s ruling
       that termination of Mother’s parental rights was in the Children’s best interest
       pursuant to Tennessee Code Annotated section 36-1-11(i).


                             III. STANDARD OF REVIEW

        Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645 (1972); In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct. App.
1988). This right “is among the oldest of the judicially recognized liberty interests protected
by the Due Process Clauses of the federal and state constitutions.” In re M.J.B., 140 S.W.3d
643, 652-53 (Tenn. Ct. App. 2004). “Termination of a person’s rights as a parent is a grave
and final decision, irrevocably altering the lives of the parent and child involved and
‘severing forever all legal rights and obligations’ of the parent.” Means v. Ashby, 130
S.W.3d 48, 54 (Tenn. Ct. App. 2003) (quoting Tenn. Code Ann. § 36-1-113(I)(1)). “‘[F]ew
consequences of judicial action are so grave as the severance of natural family ties.”’ M.L.B.
v. S.L.J., 519 U.S. 102, 119 (1996) (quoting Santosky v. Kramer, 455 U.S. 745, 787 (1982)).

       While parental rights are superior to the claims of other persons and the government,
they are not absolute and may be terminated upon appropriate statutory grounds. See Blair

                                              -6-
v. Badenhope, 77 S.W.3d 137, 141 (Tenn. 2002). Due process requires clear and convincing
evidence of the existence of the grounds for termination of the parent-child relationship. In
re Drinnon, 776 S.W.2d at 97. “[A] court must determine that clear and convincing evidence
proves not only that statutory grounds exist [for termination] but also that termination is in
the child’s best interest.” In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). The existence
of at least one statutory basis for termination of parental rights will support the trial court’s
decision to terminate those rights. In re C.W.W., 37 S.W.3d 467, 473 (Tenn. Ct. App. 2000),
abrogated on other grounds by In re Audrey S., 182 S.W.3d 838 (Tenn. Ct. App. 2005).

       The heightened burden of proof in parental rights termination cases minimizes the risk
of erroneous decisions. In re C.W.W., 37 S.W.3d at 474; In re M.W.A., Jr., 980 S.W.2d 620,
622 (Tenn. Ct. App. 1998). Evidence satisfying the clear and convincing evidence standard
establishes that the truth of the facts asserted is highly probable. State v. Demarr, No.
M2002-02603-COA-R3-JV, 2003 WL 21946726, at *9 (Tenn. Ct. App. Aug. 13, 2003). This
evidence also eliminates any serious or substantial doubt about the correctness of the
conclusions drawn from the evidence. In re Valentine, 79 S.W.3d at 546; In re S.M., 149
S.W.3d 632, 639 (Tenn. Ct. App. 2004); In re J.J.C., 148 S.W.3d 919, 925 (Tenn. Ct. App.
2004). It produces in a fact-finder’s mind a firm belief or conviction regarding the truth of
the facts sought to be established. In re A.D.A., 84 S.W.3d 592, 596 (Tenn. Ct. App. 2002);
Ray v. Ray, 83 S.W.3d 726, 733 (Tenn. Ct. App. 2001); In re C.W.W., 37 S.W.3d at 474.

       The Tennessee Supreme Court has provided guidance in reviewing cases involving
the termination of parental rights:

       A reviewing court must review the trial court’s findings of fact de novo with
       a presumption of correctness under [Rule 13(d) of the Tennessee Rules of
       Appellate Procedure]. See In re Adoption of A.M.H., 215 S.W.3d [793,] 809
       [(Tenn. 2007)]. In light of the heightened burden of proof in proceedings
       under [Tennessee Code Annotated section] 36-1-113, the reviewing court must
       then make its own determination regarding whether the facts, either as found
       by the trial court or as supported by a preponderance of the evidence, provide
       clear and convincing evidence that supports all the elements of the termination
       claim. State Dep’t of Children’s Servs. v. Mims, 285 S.W.3d [435,] 447-48
       [(Tenn. Ct. App. 2008)]; In re Giorgianna H., 205 S.W.3d 508, 516 (Tenn. Ct.
       App. 2006); In re S.M., 149 S.W.3d 632, 640 n. 13 (Tenn. Ct. App. 2004).
       Appellate courts conduct a de novo review of the trial court’s decisions
       regarding questions of law in termination proceedings. However, these
       decisions, unlike the trial court’s findings of fact, are not presumed to be
       correct. In re Angela E., 303 S.W.3d [240,] 246 [(Tenn. 2010)]; In re
       Adoption of A.M.H., 215 S.W.3d at 809.

                                               -7-
In re Bernard T., 319 S.W.3d 586, 596-97 (Tenn. 2010) (emphasis added).


                                          IV. DISCUSSION

                                                    A.4

      The trial court terminated Mother’s parental rights pursuant to Tennessee Code
Annotated section 36-1-113(g)(4) and (5)(2010). Those provisions provide that a court may
terminate parental rights when:

        The parent or guardian has been found to have committed severe child abuse
        as defined in § 37-1-102, under any prior order of a court or is found by the
        court hearing the petition to terminate parental rights or the petition for
        adoption to have committed severe child abuse against the child who is the
        subject of the petition or against any sibling or half-sibling of such child, or
        any other child residing temporarily or permanently in the home of such parent
        or guardian.

Tenn. Code Ann. § 36-1-113(g)(4). A court also may terminate parental rights when:

        The parent or guardian has been sentenced to more than two (2) years’
        imprisonment for conduct against the child who is the subject of the petition,
        or for conduct against any sibling or half-sibling of the child or any other child
        residing temporarily or permanently in the home of such parent or guardian,
        that has been found under any prior order of a court or that is found by the
        court hearing the petition to be severe child abuse, as defined in § 37-1-102.
        Unless otherwise stated, for purposes of this subdivision (g)(5), “sentenced”
        shall not be construed to mean that the parent or guardian must have actually
        served more than two (2) years in confinement, but shall only be construed to
        mean that the court had imposed a sentence of two (2) or more years upon the
        parent or guardian.

Tenn. Code Ann. § 36-1-113(g)(5). “Severe child abuse” is defined as:

        The knowing exposure of a child to or the knowing failure to protect a child


        4
          In her brief, Mother did not argue against the trial court’s finding that proper grounds exist for
termination of her parental rights. Trial counsel for Mother acknowledged that the grounds per the statute
were established. Counsel asserted however that termination was not in the best interest of the Children.

                                                    -8-
       from abuse or neglect that is likely to cause great bodily injury or death and the
       knowing use of force on a child that is likely to cause great bodily injury or
       death.

Tenn. Code Ann. § 37-1-102(b)(23)(A)(2011).

       At the hearing, Mother testified as follows:

       [A]ccording to my public defender in Shelby County, he told me that due to
       Demetrius [her boyfriend and Deja’s father] pleading guilty before me, that
       killed any chances of me defending myself by going to trial. He said that I
       didn’t have a strong case going to trial alone, even though the evidence – the
       physical evidence pointed to him . . . and I felt like I didn’t have no choice,
       because when they offered me the death penalty or life in prison, I panicked
       and I felt like I didn’t have a choice, so I took the deal.

       On October 28, 1998, Mother pled guilty to aggravated child abuse and voluntary
manslaughter and was sentenced to twelve years imprisonment without the possibility of
parole. In pleading guilty to these crimes, Mother admitted that she knowingly abused Deja,
see Tenn. Code Ann. §§ 39-13-211, 39-15-401 and 39-15-402, and that she was responsible
for shaking Deja on the night that she died. Accordingly, the trial court properly found that
termination of Mother’s parental rights was proper. The record in this matter established the
grounds for termination pursuant to Tennessee Code Annotated 36-1-113(g)(4) and (5).


                                                B.

       Having concluded that there was clear and convincing evidence supporting the
statutory ground to terminate Mother’s parental rights, we must consider whether termination
of Mother’s parental rights was in the best interest of the Children. In making this
determination, we are guided by the non-exhaustive list of factors provided in Tennessee
Code Annotated section 36-1-113:

       (i) In determining whether termination of parental or guardianship rights is in
       the best interest of the child . . . the court shall consider, but is not limited to,
       the following:

              (1) Whether the parent or guardian has made such an adjustment
              of circumstance, conduct, or conditions as to make it safe and in
              the child’s best interest to be in the home of the parent or

                                                -9-
              guardian;

              (2) Whether the parent or guardian has failed to effect a lasting
              adjustment after reasonable efforts by available social services
              agencies for such duration of time that lasting adjustment does
              not reasonably appear possible;

              (3) Whether the parent or guardian has maintained regular
              visitation or other contact with the child;

              (4) Whether a meaningful relationship has otherwise been
              established between the parent or guardian and the child;

              (5) The effect a change of caretakers and physical environment
              is likely to have on the child’s emotional, psychological and
              medical condition;

              (6) Whether the parent or guardian, or other person residing with
              the parent or guardian, has shown brutality, physical, sexual,
              emotional or psychological abuse, or neglect toward the child,
              or another child or adult in the family or household;

              (7) Whether the physical environment of the parent’s or
              guardian’s home is healthy and safe, whether there is criminal
              activity in the home, or whether there is such use of alcohol or
              controlled substances as may render the parent or guardian
              consistently unable to care for the child in a safe and stable
              manner;

              (8) Whether the parent’s or guardian’s mental and/or emotional
              status would be detrimental to the child or prevent the parent or
              guardian from effectively providing safe and stable care and
              supervision for the child; or

              (9) Whether the parent or guardian has paid child support
              consistent with the child support guidelines promulgated by the
              department pursuant to [section] 36–5–101.

Tenn. Code Ann. § 36-1-113(i) (2010). “This list is not exhaustive, and the statute does not
require a trial court to find the existence of each enumerated factor before it may conclude

                                            -10-
that terminating a parent’s parental rights is in the best interest of a child.” In re M.A.R., 183
S.W.3d 652, 667 (Tenn. Ct. App. 2005). The General Assembly has also stated that “when
the best interest[] of the child and those of the adults are in conflict, such conflict shall
always be resolved to favor the rights and the best interest[ ] of the child, which interests are
hereby recognized as constitutionally protected.” Tenn. Code Ann. § 36-1-101(d); see also
White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004) (holding that when considering
a child’s best interest, the court must take the child’s perspective, rather than the parent’s).

       As to her ability to meet the Children’s physical needs, Mother asserts there is a
discrepancy between the opinion of Mr. Potter of DCS and Ms. Goldstine. Mother contends
that Mr. Potter found that she “attends to Armani’s needs from what [he’s] observed.”
Mother argues this discrepancy renders the evidence less than “clear and convincing.”

       As found by the trial court, a number of the best interest factors weighed against
Mother. She failed to effect a lasting adjustment despite the efforts of DCS and mental
health providers. See Tenn. Code Ann. § 36-1-113(i)(1) and (2). Her mental and/or
emotional status also would be detrimental to the Children and prevent her from providing
safe and stable care for the Children. See Tenn. Code Ann. §36-1-113(i)(8). Although the
psychological assessment revealed that Mother displayed significant signs of major
psychological disturbance in the form of paranoia, depression, and anxiety, she did not
provide DCS any records establishing that she had participated in mental health counseling
to resolve those issues.

        Mother never provided diapers or wipes for the Children, did not bring formula or
bottles for Armani or appropriate snacks for Jakaeha despite being instructed to bring them,
did not appropriately attend to the Children’s diapering needs during visits, and had difficulty
caring for both the Children at the same time. Mother admitted that she did not have the
financial resources to provide the necessary supplies for the Children, but she remained
unemployed and blamed DCS. Mother did not pay child support. See Tenn. Code Ann. §
36-1-113(i)(9). At the time of the hearing, she was completely dependent on a new boyfriend
for both financial and emotional support.

       Mother had also shown brutality, physical abuse, and neglect toward the Children’s
half-sibling, Deja. See Tenn. Code Ann. § 36-1-113(i)(6). She admitted in 1998 that she
shook her infant daughter, resulting in Deja’s death, and that there was evidence of prior
abuse. Mother pled guilty to aggravated child abuse and voluntary manslaughter for her role
in Deja’s death. The record clearly reveals that Mother did not have a meaningful
relationship with these Children and a change in caretakers would have a negative effect on
them. See Tenn. Code Ann. § 36-1-113(i)(4) & (5).



                                              -11-
        In this case, clear and convincing evidence supports the conclusion of the trial court
that the termination of Mother’s parental rights was in the best interest of the Children. We
therefore affirm the termination of Mother’s parental rights.


                                    V. CONCLUSION

      The judgment of the trial court is affirmed and the case is remanded for such further
proceedings as may be necessary. The costs of the appeal are taxed to the appellant, Ebony
C. L.


                                                    _________________________________
                                                    JOHN W. McCLARTY, JUDGE




                                             -12-